DISSENTING OPINION OP
MR. JUSTICE WOLE.
I agree with the court that for a debt it is sufficient if the husband is sued in his lifetime, the wife then being an unnecessary party inasmuch as the husband is the administrator of the matrimonial society. When, however, he dies his wife, being a full partner, is entitled to be heard in a suit equally with the husband’s heirs or estate. Such estate or heirs in nowise represent her as did the husband in his lifetime. In my opinion it was necessary that the wife here should have been made a party, not as a member of the succession, but in her own right. Hence I think on this ground the registrar was right in refusing to record.
With the other part of the opinion relating to the dormant estate I am in accord.